Nunez, J. (dissenting in part).
I would affirm the order of August 21, 1970. It does no more than to require the father to do that which he would be obligated to do without the court’s direction, i.e., to pay the reasonable charges for psychiatric, medical, dental and optician’s services rendered to his minor daughter. The logic of the majority in modifying this order by eliminating these provisions completely escapes me.
*166Markevich, J. P., Steuer and Tilzer, JJ., concur with Kupferman, J.; Nunez, J., dissents in part in an opinion.
Order, Family Court of the State of New York, New York County, entered on August 21,1970, modified, on the law and the facts and in the exercise of discretion, to the extent of providing that the appellant father shall pay the university and health bills actually rendered prior to the order of November 30, 1970, and otherwise affirmed, without costs and without disbursements; and the order of said court, entered on November 30, 1970, reversed, on the law and the facts and in the exercise of discretion, without costs and without disbursements, and the order vacated. It is further ordered that the record and file in this proceeding shall be sealed in all courts.